UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 27, 2009 VITRAN CORPORATION INC. (Exact name of registrant as specified in its charter) Ontario, Canada 000-32449 98-0358363 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 185 The West Mall, Suite 701, Toronto, Ontario, Canada M9C5L5 (Address of principal executive offices) (Zip Code) 416-596-7664 Registrant's telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition On October 27, 2009, the Registrant issued the attached news release entitled “Vitran Reports 2009 Third Quarter Results” announcing its third quarter 2009 results.A copy of the press release is attached as Exhibit 99.1, and incorporated herein by reference. The information furnished under this Item 2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended, of the Exchange Act, except as otherwise expressly stated in any such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits. The following exhibits are attached to this Current Report on Form 8-K: Exhibit No. Description News Release dated October 27, 2009.(1) Filed as an exhibit hereto SIGNATURES Pursuant to the requirements of the Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VITRAN CORPORATION INC. Date:October 27, 2009 By: /s/ Sean P. Washchuk Name: Sean P. Washchuk Title: Vice President, Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description News Release dated October 27, 2009.(1) Filed as an exhibit hereto
